ACCEPTED
                                                                                                       03-15-00240-CR
                                                                                                               6596443
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 8/21/2015 10:40:26 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                         No. 03-15-0240-CR

TRACY LARANCE GORDON                          *          IN THE THIRD JUDICIAL DISTRICT
                                                                               FILED IN
                                              *                         3rd COURT OF APPEALS
VS.                                           *          COURT OF APPEALS    AUSTIN, TEXAS
                                              *                         8/21/2015 10:40:26 AM
THE STATE OF TEXAS                            *          AUSTIN, TEXAS      JEFFREY D. KYLE
                                                                                 Clerk
                          APPELLANT'S MOTION FOR EXTENSION OF
                             TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Appellant in the above entitled and numbered cause and files this Motion

for Extension of Time to File this brief herein and, in support hereof, would respectfully show the

Court as follows:

                                                   I.

        Appellant was convicted of the offense of Burglary of a Habitation (Habitual Offender) in

the 426th Judicial District Court of Bell County, Texas, in Cause No. 71,792 on March 19, 2015,

his punishment was assessed on March 19, 2015, at Life in the Texas Department of Criminal

Justice, Institutional Division.


                                                  II.

        A Motion for New Trial was/ was not filed. Appellant filed his written Notice of Appeal on

March 24, 2015, and the undersigned attorney was appointed to represent him on Appeal on March

31, 2015. The Statement of Facts was filed in this Court on July 21, 2015, and Appellant's brief is

due on August 21, 2015.

                                                  III.


        This is Appellant's First Motion for Extension of Time to file his brief herein.
                                                 IV.

       The undersigned court-appointed attorney for Appellant will be unable to complete his brief

herein for filing by the due date because of his extensive trial and appellate schedule. Counsel has a

time consuming criminal practice in both felonies and misdemeanors. This appeal will be combined

with two (2) other convictions received by Appellant on felony charges in the same court on the

same day. In addition, counsel has many court appearances, consultations with clients, and other

matters he deals with on a daily basis;


                                                  V.

       Appellant herein requests an extension of thirty (30) days to file his brief herein which is a

reasonable and necessary delay.


       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this Motion

be granted and that the Court order that his brief be filed herein on September 21, 2015.


                                                       Respectfully Submitted,

                                                       /s/ Troy C. Hurley
                                                       TROY C. HURLEY
                                                       Attorney for Appellant
                                                       P.O. Box 767
                                                       312 East Central Avenue
                                                       Belton, TX 76513
                                                       (254) 939-9341
                                                       FAX (254) 939-2870
                                                       SBA No. 10312000
                                  CERTIFICATE OF SERVICE

       A true and correct copy of the above and foregoing motion was delivered to the District

Attorney's Office of Bell County, Texas, in Belton, Texas, on this 21st day of August, 2015.


                                                    /s/ Troy C. Hurley
                                                    Troy C. Hurley
                                                    Attorney at Law




                       CERTIFICATE OF SERVICE UPON APPELLANT

       I, the undersigned court-appointed counsel for Appellant on Appeal; hereby certify that a

true and correct copy of the above and foregoing Motion for Extension of time to File Appellant's

Brief has been served upon the Appellant by depositing same, properly addressed to him:

                                 TRACY LARANCE GORDON
                                 TDCJ No. 01990081
                                 Polunsky Unit
                                 3872 FM 350 South
                                 Livingston, Texas 77351

in the United States Mail on this the 21st day of August, 2015.


                                                    /s/ Troy C. Hurley
                                                    Troy C. Hurley
                                                    Attorney at Law
                               CERTIFICATE OF SERVICE UPON
                              STATE PROSECUTING ATTORNEY

       This is to certify that a true and correct copy of the above and foregoing Motion hereof was

served upon the State's Prosecuting Attorney, counsel for the State of Texas, at Austin, Texas, by

addressing same, postage paid, to:

                              STATE PROSECUTING ATTORNEY
                                    Post Office Box 12405
                                     Austin, Texas 78711

and depositing it in the United States Mail.


       SIGNED this the 21st day of August, 2015.



                                                    /s/ Troy C. Hurley
                                                    Troy C. Hurley
                                                    Attorney at Law
                                                    SBA No.10312000